DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claim(s) 1-4 is/are currently pending and considered below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
“the bottom plate having an open region aligned with a carousel of the capsule filling machine disposed adjacent to the tamping assembly” of claim 1
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, introduction of “through vertical passages” in line(s) 10 renders the claim indefinite because the limitation as written is ambiguous as to if it is referring to the limitation/element previously recited (line 3), or if it is introducing a new limitation/element. the through vertical passage” to overcome this rejection).
Regarding claim 2, introduction of “top tamping plungers” renders the claim indefinite because the limitation as written is ambiguous as to if it is referring to the top tamping plungers in claim 1, line 9, or if it is introducing a new top tamping plungers. For the purposes of examination, it is to be interpreted to reference the previously recited limitation/element (Examiner suggests using the limitation “the at least one set of the top tamping plungers).
Regarding claims 3-4, introduction of “bottom tamping plungers” renders the claim indefinite because the limitation as written is ambiguous as to if it is referring to the bottom tamping plungers in claim 1, line 13, or if it is introducing a new top tamping plungers. For the purposes of examination, it is to be interpreted to reference the previously recited limitation/element (Examiner suggests using the limitation “the at least one set of the bottom tamping plungers).

All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims, thus are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 4,731,979 A).
Regarding claim 1, Yamamoto discloses a tamping assembly (Figs. 22-24) for a capsule filling machine (“A capsule filling machine”, Abstract), the tamping assembly comprising:
a dosing disc (metering disc 103, at least Figs. 22 and 24) provided with a plurality of sets (103a) of through vertical passages placed substantially equidistantly around the periphery thereof (see Fig. 22 and 24);
a bottom plate (136 or 137) disposed below the dosing disc to close the vertical passages at the bottom thereof, the bottom plate having an open region aligned with a carousel of the capsule filling machine (carousel around the support column 100) disposed adjacent to the tamping assembly, and a set of apertures aligned with at-least one set of the through vertical passages of the dosing disc (aperture in which 132 sit in, see Fig. 24);
a plurality of sets of top tamping plungers (112, 113, or 114, Figs. 22 and 24) disposed above the dosing disc (Figs. 22 and 24), each set of top tamping plungers aligned with an associated set of through vertical passages of the dosing disc (Figs. 22 and 24) and configured to be driven downwards for pressing a powdered product in the vertical passages from the top (“the presser rods 112 are driven downwards to ram the masses of the powders within the metering cavities 103a as shown in FIG. 24(b) to provide the compressed masses of powder, that is, the pellets P as shown in FIG. 24(c)”, c18:20-24); and
at-least one set of bottom tamping plungers (132) disposed below the bottom plate (Figs. 22 and 24), the at-least one set of bottom tamping plungers provided to close each set of apertures of the bottom plate and/or corresponding vertical passages of the dosing disc (Figs. 22 and 24), and configured to be driven upwards for pressing the powdered product in the vertical passages from the bottom (“At the metering station W4, the auxiliary presser rods 132 are upwardly shifted a predetermined distance to push the pellets P within the metering cavities 103a to such an extent as to allow head portions of the pellets P to be exposed from the metering cavities 103a as shown in FIG. 24(f).” c18:48-53).

Regarding claim 2, Yamamoto discloses the tamping assembly as claimed in claim 1, wherein a drive mechanism is coupled with the plurality of sets of top tamping plungers (“Fixed portions above and below the metering disc 103 support four drive control means for the presser rods 112, 113 and 114 positioned in alignment with the respective stations W1 to W4, and two drive control means 131 for auxiliary presser rods 132 positioned in alignment with the respective stations W1 and W4, respectively.”, c17:33-39).

Regarding claim 3, Yamamoto discloses the tamping assembly as claimed in claim 1, wherein a drive mechanism is coupled with the at-least one set of bottom tamping plungers (“Fixed portions above and below the metering disc 103 support four drive control means for the presser rods 112, 113 and 114 positioned in alignment with the respective stations W1 to W4, and two drive control means 131 for auxiliary presser rods 132 positioned in alignment with the respective stations W1 and W4, respectively.”, c17:33-39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Facchini (US 2005/0217752 A1).
Regarding claim 4, Yamamoto discloses the tamping assembly as claimed in claim 3.
Yamamoto does not explicitly disclose wherein the drive mechanism comprises a servo motor connected with a lifting screw for rotating the lifting screw, the lifting screw coupled with the at-least one set of bottom tamping plungers to move the set of bottom tamping plungers along a vertical direction thereof.
However, the use of servo motor connected to a screw for linear motion of a plunger is well-known driving mechanism.
Furthermore, Facchini teaches that it is old and well known in the relevant capsule filling art that the drive mechanism comprises a servo motor connected with a lifting screw for rotating the lifting screw, the lifting screw coupled with the at-least one set of tamping plungers to move the set of tamping plungers along a vertical direction thereof (para. [0025]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the drive mechanism, as disclosed by Yamamoto, to comprise a servo motor connected with a lifting screw for rotating the lifting screw, the lifting screw coupled with the at-least one set of bottom tamping plungers to move the set of bottom tamping plungers along a vertical direction thereof, as taught by Facchini, with the motivation to control the linear motion of the plunger via a servo motor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892 Notice of References Cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142.  The examiner can normally be reached on M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.